DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 06/24/2022 has been entered and made of record. Claims 1, 8, 15, and 20 were amended. Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois et al. (US 9998663) in view of Khalsa et al. (US 2014/0199050), Florencio et al. (US 2010/0225743), and Smolic et al. (US 2011/0261050).
Regarding claim 1, Francois teaches/suggests: A method comprising: 
a content model from a surround view, wherein the surround view is a multi-view interactive digital media representation and the content model is a foreground three-dimensional model including at least one object, wherein the content model comprises one or more layers (Francois col. 4 ll. 10-17 “In some embodiments, the camera device 102 may include a plurality of instructions that, when executed, may cause a processor to capture a plurality of images of a subject while monitoring motion and orientation parameters as the camera device 102 is moved along the path 104. In some embodiments, the camera device 102 may detect when the plurality of images represents a surround view of the subject;” col. 28 ll. 28-42: “In certain embodiments, the resulting surround image may be interactive, allowing a user to rotate the image about an axis, and the rotating image may appear smooth.” [The foreground subject, which is considered being one layer, meets the claimed content model.]); 
a context model from the surround view, wherein the context model is a background panoramic representation including scenery surrounding the at least one object, wherein the context model comprises one or more layers (Francois col. 4 ll. 10-17 “In some embodiments, the camera device 102 may include a plurality of instructions that, when executed, may cause a processor to capture a plurality of images of a subject while monitoring motion and orientation parameters as the camera device 102 is moved along the path 104. In some embodiments, the camera device 102 may detect when the plurality of images represents a surround view of the subject.” [The surrounding background, which is considered being one layer, meets the claimed context model.]); 
Francois does not teach/suggest:
obtaining a content model from a surround view; 
obtaining a context model from the surround view; and 
generating an artificially rendered image corresponding to a first viewpoint by projecting the content model into a first frame corresponding to the first viewpoint and projecting the panoramic representation into the first frame, 
Khalsa, however, teaches/suggests:
obtaining a content model (Khalsa [0025]: “A video stream with one or more objects of interest ("OOI") and associated projection metadata can be extracted from the source video stream and stored.”); 
obtaining a context model (Khalsa [0025]: “More specifically, step 110 of flow diagram 100 includes receiving a source video stream, and in step 120 extracting and compiling a static panoramic background image from the video stream using, for example, a mapping and tracking algorithm.”); and 
generating an artificially rendered image corresponding to a first viewpoint by projecting the content model into a first frame corresponding to the first viewpoint and projecting the panoramic representation into the first frame (Khalsa [0029]: “Subsequently, upon demand, the OOI video stream is available for display superimposed on the previously compiled static background image together with any optional associated ABO video stream(s);” [0050]: “The grandparent can navigate the birthday panorama and elect to view a video of the grandchild blowing out the birthday cake candle seamlessly superimposed on the static panoramic image, thereby providing a very realistic user experience without having to hog a lot of memory by avoiding the need to store the entire panoramic image in video format.”), 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the foreground subject and its surrounding background of Francois to be extracted and composited for display as taught/suggested by Khalsa to provide a realistic user experience without the memory hog.

Francois as modified by Khalsa does not teach/suggest:
wherein the artificially rendered image is generated by moving different layers in different motions, wherein any missing information is filled in.
Florencio, however, teaches/suggests:
wherein the artificially rendered image is generated by moving different layers in different motions (Florencio [0059]: “Thus, in embodiments of motion motion-parallax-3D-imaging systems (in which the video camera 702 and eye tracker 704 can track the viewer's eye through vertical motions) the motion-parallax-3D-imaging systems can include vertical motion parallax depictions as well as horizontal motion parallax depictions (and combinations thereof) in their rendering of the scenes. More particularly, given the positions (d1, x1), (d2, x2), (d3, x3), and (d4, x4) of the various objects in the scene and the position (predicted or current) of the viewer's eye, motion-parallax-3D-imaging system 700 renders the scene as it would appear to a viewer were that viewer actually at the scene and in a position corresponding to the viewer's position relative to the video camera 702;” [0024]: “Some models of the scene include a layer for each object in the scene. Each layer is associated with a depth corresponding to the position of the appropriate object within the scene;” [0002]: “More particularly, as the viewer moves relative to the scene, objects in the scene which are closer to the viewer appear to move farther than more distant objects.”), wherein any missing information is filled in (Florencio [0031]: “For example, FIG. 1A illustrates a point of view 102 in which a park bench 104 sits under a tree 106 that mostly obscures a building 108. FIG. 1B illustrates a second point of view 110 as if the viewer had moved in a direction 112 over a distance X. During the move, it became evident that the park bench 104 is not under tree 106, but actually some distance away from the tree 106. Further, most of building 108 is no longer obscured by tree 106, and even another building 114 appears visible to the viewer from behind building 108.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the composited image of Francois as modified by Khalsa to include different layers moving in different motions as taught/suggested by Florencio to renders the scene as it would appear to a viewer were that viewer actually at the scene.

Nor does Francois as modified by Khalsa teach/suggest:
wherein generating the artificially rendered image includes generating using viewpoint-interpolation.
Florencio further teaches/suggests:
wherein generating the artificially rendered image includes generating using viewpoint-interpolation (Florencio [0074]: “The image content 1304 can include any combination of video, still images, and interpolated synthetic images captured and/or generated to form dynamic scenes for display as a sequential image including motion parallax depictions.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the composited image of Francois as modified by Khalsa to include interpolated synthetic images as taught/suggested by Florencio to form dynamic scenes.

Francois as modified by Khalsa and Florencio does not teach/suggest:
wherein any missing information is filled in using viewpoint-extrapolation, wherein viewpoint-extrapolation is achieved by moving multiple layers outside the trajectory from the first frame to a second frame.
Smolic, however, teaches/suggests:
wherein any missing information is filled in using viewpoint-extrapolation (Smolic [0062]: “Further, it should be noted that, optionally, an enhancer 28 for enhancing the intermediate view image 24 by filtering and/or extrapolation into remaining holes, of the intermediate view image 24 could be present.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the composited image of Francois as modified by Khalsa to include extrapolation as taught/suggested by Smolic for hole filling. As such, Francois as modified by Khalsa, Florencio, and Smolic teaches/suggests:
wherein viewpoint-extrapolation is achieved by moving multiple layers outside the trajectory from the first frame to a second frame (Florencio [0024]: “Some models of the scene include a layer for each object in the scene. Each layer is associated with a depth corresponding to the position of the appropriate object within the scene;” [0002]: “More particularly, as the viewer moves relative to the scene, objects in the scene which are closer to the viewer appear to move farther than more distant objects;” Smolic [0062]: “Further, it should be noted that, optionally, an enhancer 28 for enhancing the intermediate view image 24 by filtering and/or extrapolation into remaining holes, of the intermediate view image 24 could be present.”).

Regarding claim 2, Francois as modified by Khalsa, Florencio, and Smolic teaches/suggests: The method of claim 1, wherein obtaining the content model from the surround view includes extracting the content model from the surround view (Khalsa [0025]: “A video stream with one or more objects of interest ("OOI") and associated projection metadata can be extracted from the source video stream and stored.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Francois as modified by Khalsa, Florencio, and Smolic teaches/suggests: The method of claim 1, wherein obtaining the context model from the surround view includes extracting the context model from the surround view (Khalsa [0025]: “More specifically, step 110 of flow diagram 100 includes receiving a source video stream, and in step 120 extracting and compiling a static panoramic background image from the video stream using, for example, a mapping and tracking algorithm.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 4, Francois as modified Khalsa, Florencio, and Smolic teaches/suggests: The method of claim 1, wherein the content model and context model are projected according to the depth and orientation of the content model (Florencio [0031]: “For example, FIG. 1A illustrates a point of view 102 in which a park bench 104 sits under a tree 106 that mostly obscures a building 108. FIG. 1B illustrates a second point of view 110 as if the viewer had moved in a direction 112 over a distance X. During the move, it became evident that the park bench 104 is not under tree 106, but actually some distance away from the tree 106. Further, most of building 108 is no longer obscured by tree 106, and even another building 114 appears visible to the viewer from behind building 108;” [0002]: “More particularly, as the viewer moves relative to the scene, objects in the scene which are closer to the viewer appear to move farther than more distant objects.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 5, Francois as modified by Khalsa, Florencio, and Smolic teaches/suggests: The method of claim 1, wherein the surround view is generated from a plurality of images having location information (Francois col. 13 ll. 38-44: “In some embodiments, the feature point management module 220 may attempt to match feature elements that are independently identified in each frame based on a feature selection algorithm. In some embodiments, the feature point management module 220 may attempt to “locate” a feature point identified in a previous frame by searching the image for similar characteristics (e.g. color, relative location, etc.).”).

Regarding claim 6, Francois as modified by Khalsa, Florencio, and Smolic teaches/suggests: The method of claim 5, wherein the surround view is generated by interpolating data between the plurality of images (Florencio [0074]: “The image content 1304 can include any combination of video, still images, and interpolated synthetic images captured and/or generated to form dynamic scenes for display as a sequential image including motion parallax depictions.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 7, Francois as modified by Khalsa, Florencio, and Smolic teaches/suggests: The method of claim 5, wherein the surround view is generated by extrapolating data from the plurality of images (Smolic [0062]: “Further, it should be noted that, optionally, an enhancer 28 for enhancing the intermediate view image 24 by filtering and/or extrapolation into remaining holes, of the intermediate view image 24 could be present.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Claims 8-14 recite limitations similar in scope to those of claims 1-7, respectively, and are rejected for the same reasons. Francois as modified by Khalsa, Florencio, and Smolic further teaches/suggests a processor; and memory, the memory storing instructions (Francois col. 2 ll. 34-51: “In accordance with various embodiments, the methods and functions described herein may be implemented as one or more software programs running on a computer processor or controller circuit.”).

Claims 15-20 recite limitations similar in scope to those of claims 1-6, respectively, and are rejected for the same reasons. Francois as modified by Khalsa, Florencio, and Smolic further teaches/suggests a non-transitory computer readable medium storing instructions (Francois col. 2 ll. 34-51: “In accordance with various embodiments, the methods and functions described herein may be implemented as one or more software programs running on a computer processor or controller circuit.”).
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive.
Applicant argues “Smolic does not teach or suggest that the extrapolation can be achieved via moving multiple layers ... Florencio does not teach or suggest that the parallax movement of layers can be used to fill in missing information.” See Remarks, pg. 6.

    PNG
    media_image1.png
    713
    496
    media_image1.png
    Greyscale

Examiner respectfully disagrees. As shown in Fig. 1 of Florencio (reproduced above), the missing information is filled because of the moving layers. In other words, the missing information is filled by moving the layers. Smolic was cited to teach/suggest that the filling is by viewpoint extrapolation. In view of Florencio and Smolic, the viewpoint extrapolation is achieved by moving the layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0137517 – gap due to layer moving
US 2008/0232716 – extrapolate movement vectors
US 2015/0022518 – pixel-shifted image
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611